Citation Nr: 1715563	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-41 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently rated as 20 percent disabling (excluding a period of temporary total convalescence).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 14, 2015.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Because unemployability has been raised by the record, TDIU is an element of the Veteran's increased rating claim and included in the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As TDIU was granted by a July 2015 rating decision, effective April 15, 2015, the issue has been characterized as entitlement to TDIU prior to that date.

The Veteran appeared at hearing before the undersigned in April 2015.  A transcript of the hearing has been associated with the claims file.

In June 2016, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder disability resulted in recurrent dislocation but did not result in fibrous union, false flail joint, flail shoulder, or ankylosis.

2.  Prior to November 14, 2011, the Veteran's left shoulder disability resulted in motion limited to shoulder level.

3.  From November 14, 2011 to July 26, 2015, the Veteran's left shoulder disability resulted in motion limited to 25 degrees or less.

4.  From July 27, 2015 to the present, the Veteran's left shoulder disability resulted in motion limited to shoulder level.

5.  As of November 26, 2008, the Veteran's service-connected disabilities met the percentage requirements for a schedular TDIU and precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 20 percent for impairment of the humerus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5202 (2016).

2.  Prior to November 14, 2011, the criteria for a separate rating of 20 percent, and no higher, for limitation of motion of the arm due to left shoulder disability were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2016).

3.  From November 14, 2011 to July 26, 2015, the criteria for a separate rating of 30 percent, and no higher, for limitation of motion of the arm due to left shoulder disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201.

4.  From July 27, 2015 to the present, the criteria for a separate rating of 20 percent, and no higher, for limitation of motion of the arm due to left shoulder disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201.

5.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met since November 26, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Rating for Left Shoulder Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The evaluation of the same disability under multiple diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board recognizes that during the course of this appeal the case of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued holding that the provisions of 38 C.F.R. § 4.59 require certain findings in VA orthopedic examinations.  However, the Court has more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at at least the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

The Veteran's left shoulder disability is currently rated 20 percent disabling under Diagnostic Code 5202, for frequent recurrent dislocation of the scapulohumeral joint.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5202.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant; his left shoulder is his minor shoulder for rating purposes.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Recurrent dislocations of the humerus at the scapulohumeral joint are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder.  

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 20 percent rating is warranted for favorable ankylosis with abduction to 60 degrees, a 30 percent rating is warranted for ankylosis which is intermediate between favorable and unfavorable, and a 40 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, minor shoulder limitation of motion of the arm to shoulder level or to midway between side and shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to 25 degrees or less from the side warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  However, the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  The plain meaning, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359.  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

In October 2007, the Veteran filed a claim for an increased rating for his left shoulder, on the basis that his condition had worsened.  The Veteran reports pain in his left shoulder and difficulty moving his arm due to pain.  See April 2015 Board Hearing Transcript.

A September 2007 MRI of the left shoulder showed a labrum tear and some swelling of the acromioclavicular joint.

An October 2007 private physician statement indicates that the Veteran experiences severe limitation of functional capacity due to physical impairments, including his left shoulder disability.  

In July 2008, the Veteran underwent surgery for arthroscopic debridement, subacromial decompression and release of the coracoacromial ligament, arthroscopic debridement and superior labral repair with two suture anchors, arthroscopic debridement, anterior labral repair, stabilization, and capsulorrhaphy using two suture anchors, arthroscopic distal clavicle resection, and chondroplasty of the glenohumeral joint.

In July 2010, the Veteran underwent VA examination.  The Veteran reported progressive pain, stiffness, and weakness.  The VA examiner noted that the Veteran's right hand was dominant per the Veteran's report.  The VA examiner noted the Veteran's history of labral repair and distal clavicle resection.  The Veteran reported severe daily flare-ups lasting for hours which are precipitated by overhead activities, throwing, or lifting/carrying.  The Veteran reported that the effect of the flare-ups was difficulty with the precipitating activities.  Examination showed shoulder strength at 4 out of 5.  

Range of motion testing for the left shoulder showed flexion to 120 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees.  There was objective evidence of pain with active motion and following repetitive motion, but no additional limitations after three repetitions.  The VA examiner found no joint ankylosis.  X-rays showed moderate degenerative changes at the left glenohumeral joint.  

Treatment records up to December 2010 also show limited range of motion.  See, e.g., October 2007 VA Treatment Record (noting range of motion limited to 94 degrees flexion and 59 degrees abduction); November 2007 Private Treatment Record (noting range of motion limited to 130 degrees abduction); December 2007 Private Treatment Record (noting range of motion limited to 100 degrees abduction); December 2007 VA Treatment Record (noting range of motion limited to 135 degrees flexion and 75 degrees abduction); January 2008 Private Treatment Record (noting range of motion limited to 145 degrees abduction); March 2008 Private Treatment Record (noting range of motion limited to 170 degrees abduction); April 2008 Private Treatment Record (noting range of motion limited to 180 degrees flexion and abduction); April 2008 Private Treatment Record (noting range of motion limited to 150 degrees flexion and 145 degrees abduction); May 2008 Private Treatment Record (noting range of motion limited to 110 degrees flexion and 120 degrees abduction prior to stiffness); June 2008 Private Treatment Record (noting range of motion limited to 170 degrees flexion and 100 degrees abduction); August 2008 Private Treatment Record (noting range of motion limited to 140 degrees passive flexion and 90 degrees abduction); October 2008 Private Treatment Record (noting range of motion limited to 90 degrees flexion and 105 degrees abduction); February 2009 Private Treatment Record (noting range of motion limited to 110 degrees flexion and abduction); April 2009 Private Treatment Record (noting range of motion limited to 110 degrees flexion and 100 degrees abduction); July 2009 Private Treatment Record (noting range of motion limited to 90 degrees flexion and 80 degrees abduction on active motion prior to pain and stiffness); October 2009 Private Treatment Record (noting range of motion limited to 90 degrees flexion and 110 degrees abduction); December 2010 VA Treatment Record (noting range of motion limited to 90 degrees abduction).  

A November 2011 VA treatment record shows that the Veteran's range of motion was limited due to pain to 90 degrees flexion, and 20 degrees abduction, with external rotation limited to reaching the side of the head and internal rotation testing deferred due to pain.

The Veteran underwent VA examination in July 2015.  The examiner noted that the Veteran had left shoulder dislocation with glenohumeral joint osteoarthritis.  The examiner suspected shoulder instability, dislocation, or labral pathology.  The examiner noted the Veteran's history of frequent episodes of recurrent dislocation.  The examiner noted a possible rotator cuff condition but was unable to perform testing.  The Veteran also reported daily pain and functional loss from pain.  Range of motion testing for the left shoulder showed flexion to 60 degrees, abduction to 60 degrees, and external and internal rotation limited to 0 degrees.  The Veteran was unable to engage in overhead activities.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  

The examiner noted that the Veteran was examined immediately after repetitive use over time, and that pain significantly limits functional ability with repeated use over a period of time.  The VA examiner was unable to describe the loss in terms of range of motion, and noted that the Veteran performed repetitions without any loss of his baseline range.  The Veteran's muscle strength was 3 out of 5, or active movement against gravity.  The VA examiner found no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.



      Impairment of Humerus
      
The Veteran was awarded a 20 percent rating for frequent episodes of recurrent dislocation.  The July 2015 VA examiner noted frequent episodes of recurrent dislocation, but found no loss of the humeral head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the homers.  Because the Veteran does not have fibrous union, false flail joint, or flail shoulder, the Veteran does not meet the criteria for higher ratings for impairment of homers for his left shoulder disability under Diagnostic Code 5202.
 
The Veteran also does not have ankylosis as contemplated under Diagnostic Code 5200.  He has had significant motion in the shoulder at all times during the appeal.  The July 2010 VA examiner noted that there was no ankylosis, and the treatment records are in accord.

Although the Veteran has residual surgical scarring, it is not symptomatic or otherwise compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not painful or unstable, or measuring an area or areas of 39 square inches or more, nor is it located on the head, face, or neck, or productive of any functional impairment.

Accordingly, the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder recurrent dislocation.

      Limitation of Motion of the Arm - Prior to November 14, 2011

The Board notes that a separate rating for limitation of motion of the arm does not constitute pyramiding because the range of motion rating compensates symptoms (including limitation of motion due to arthritis) separate from the Veteran's recurrent dislocation or impairment of the homers.  See McCarthy v. Shinseki, No. 13-0100, 2014 U.S. App. Vet. Claims LEXIS 151, at *6-7 (Vet. App. Jan. 31, 2014) (indicating separate ratings may be possible for different symptoms under Diagnostic Codes 5201 and 5202) (cited for its legal reasoning and not as precedent).

In light of the evidence as a whole, and considering the Veteran's complaints of pain and other functional loss factors in the left shoulder, the evidence shows limitation of motion of the arm to shoulder level from the beginning of the appeal period to November 13, 2011.  The record contains range of motion findings during this time period from 59 to 180 degrees abduction, and from 90 to 180 degrees flexion, but primarily shows range of motion limited to shoulder level.  Thus, the Veteran is entitled to a separate 20 percent rating for limitation of motion of the arm to shoulder level.  

Prior to November 14, 2011, the evidence does not show that there is functional loss more nearly approximating 25 degrees from the side which would warrant a 30 percent rating.  The range of motion findings described above show that the Veteran's range of motion was not limited to 25 degrees from the side prior to November 14, 2011.  Measurements from examination and treatment records do not show such limitation nor has the Veteran described limitation to this degree in his lay statements.  Thus, a separate rating of 20 percent, and no higher, is warranted for limitation of motion of the arm to shoulder level from the beginning of the appeal period to November 13, 2011.

      Limitation of Motion of the Arm -November 14, 2011 to July 26, 2015
      
Upon review of the evidence, from November 14, 2011 to July 26, 2015, the evidence of record is consistent with a separate 30 percent rating for limitation of motion of the arm due to the Veteran's left shoulder disability.  In this regard, range of motion testing during a November 14, 2011 VA treatment session showed range of motion limited to 20 degrees abduction due to pain.  The next range of motion findings in the record, taken July 27, 2015, show abduction and flexion at 60 degrees.  Accordingly, the Veteran's limitation of motion for his left shoulder disability approximated limitation of motion to 25 degrees or less from the side from November 14, 2011 to July 26, 2015.  Under Diagnostic Code 5201, limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.  Thirty percent is the maximum rating available under Diagnostic Code 5201 for limitation of left arm motion.  Thus, a separate rating of 30 percent, and no higher, is warranted from November 14, 2011 to July 26, 2015.

      Limitation of Motion of the Arm -  From July 27, 2015 to the Present

In light of the evidence as a whole, and considering the Veteran's complaints of pain and other functional loss factors in the left shoulder, the evidence shows limitation of motion of the arm to shoulder level from July 27, 2015 to the present.  During the July 27, 2015 VA examination, range of motion testing showed flexion and abduction to 60 degrees.  Such a finding suggests limitation of arm motion to shoulder level.  Accordingly, the Veteran is entitled to a separate 20 percent rating for limitation of motion of the arm from July 27, 2015 to the present.

The evidence does not show that there has been functional loss at any time since July 27, 2015 that more nearly approximating 25 degrees from the side.  The July 2015 VA examination showed range of motion to 60 degrees, which did not decrease upon repetitive testing.  In addition, the Veteran has not described limitation to 25 degrees from the side in his lay statements.  Thus, a separate 20 percent rating, but no higher, is warranted for limitation of motion of the arm from July 27, 2015 to the present.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Although the Veteran has been granted TDIU effective April 15, 2015; he asserts that he is entitled to TDIU since his employment ended in October 2008.

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as of November 28, 2008.  As of that date, the Veteran is service connected for major depressive disorder, rated 50 percent disabling, left shoulder dislocations, rated 20 percent disabling, left shoulder limitation of motion, rated 20 percent disabling, chondromalacia of the right patella, rated 10 percent disabling, and residuals left varicocele, rated noncompensable.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent, with a single disability rated at 40 percent or more.

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran reported that he has not worked since October 2008 due to his service-connected left shoulder and psychiatric disabilities.  The Veteran last worked as a train operator for NYC Transit Authority.  His work there involved physical activity such as lifting cables, climbing up and down on various train cars, and attaching hoses and brakes.  See SSA Disability Report.  His prior employment included working as a clerk at the Post Office, working in housekeeping at the VA, and working in maintenance and housekeeping for Salvation Army.  See March 2012 VA Treatment Record; SSA Disability Report.  He reported that he completed two years of college.  See April 2015 TDIU Application.

In a July 2009 treatment record, the Veteran's private physician opined that the Veteran would be unable to perform an occupation involving overhead activities, repetitive motions, reaching or grabbing tasks, or lifting or carrying objects greater than three to five pounds. 

November 2009 and December 2009 VA treatment records note that the Veteran has a short fuse, responds violently, and experiences poor concentration, comprehension, and memory.

A May 2010 VA treatment record notes that the Veteran reported "an explosive temper" and would "yell and scream" at his family members.  He reported difficulty socializing with others due to his aggressive behavior.  His wife managed their finances due to his memory problems.  

A June 2010 VA treatment record notes memory and concentration issues.

The July 2010 VA shoulder examiner opined that the Veteran's left shoulder disability had significant effects on his occupation as a train operator, including decreased mobility, problems with lifting and carrying, pain, and decreased strength in his left upper extremity.  The VA examiner noted that the left shoulder disability had resulted in the Veteran being assigned different duties along with increased tardiness and absenteeism while he was working.

VA treatment records in 2012 and 2013 continue to document the Veteran's issues with irritability, anger management, poor concentration, and memory problems.  See, e.g., April 2012 VA Treatment Record (noting frequent angry outbursts, violent thoughts, increased memory problems, and difficulty comprehending); July 2012 VA Treatment Record (noting significant difficulty with emotion regulation and interpersonal relationships, and limited judgment and insight); September 2012 VA Treatment Record (noting mood irritability, social isolation, sleep problems, and lack of energy and motivation); November 2012 VA Treatment Record (noting irritability and yelling); October 2013 VA Treatment Record (noting Veteran's anger about shoulder and other issues, low energy, and poor concentration).

The Veteran's private psychologist opined that the Veteran is totally disabled psychologically and completely unable to work.  The psychologist explained that the Veteran suffers from anger issues, memory loss, and difficulties in reading, multi-tasking, and concentration, with periods of confusion and disorientation.  See April 2015 Private Treatment Record.

During the April 2015 Board hearing, the Veteran reported problems with employment as a result of his left shoulder disability.  He explained that he was not able to perform his last job as a train operator sufficiently because of problems with his left shoulder, and that he had accidents as a result of his left shoulder disability.

The July 2015 VA shoulder examiner noted that the Veteran worked in manual labor and that the Veteran's left shoulder disability prevented him from lifting or carrying heavy weights and from performing any overhead activities.

During the July 2015 VA psychiatric examination, the Veteran reported difficulty interacting with others, often triggering anger, and low motivation and memory problems.  The July 2015 VA examiner opined that the Veteran's psychiatric symptoms would limit the Veteran's employment options, as he would most likely only be suited for positions in which he had minimal interaction with others.  The VA examiner explained that the Veteran's anger can quickly result in interpersonal conflict.  The VA examiner further limited the Veteran's employment prospects, explaining that his symptomatology of low motivation and problems with concentration and memory would pose a challenge with completing work tasks.

Given the Veteran's combined psychiatric and physical limitations, his limited education, and his background in physical labor, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment prior to April 15, 2015. 

Viewing the evidence as a whole regarding the service-connected disabilities, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history as of November 28, 2008.  Therefore, entitlement to a TDIU is granted as of that date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder dislocation is denied.

Entitlement to a separate rating of 20 percent, and no higher, for left shoulder limitation of motion prior to November 14, 2011, is granted.

Entitlement to a separate rating of 30 percent, and no higher, for left shoulder limitation of motion from November 14, 2011 to July 26, 2015, is granted.

Entitlement to a separate rating of 20 percent, and no higher, for left shoulder limitation of motion from July 27, 2015 to the present is granted.

Entitlement to a TDIU rating as of November 28, 2008 is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


